Citation Nr: 0511921	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-16 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to an initial compensable evaluation for 
hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from May 1969 to 
May 1971.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied entitlement to service 
connection for right ear hearing loss and granted entitlement 
to service connection for low back disability, mid back 
disability, tinnitus, and left ear hearing loss.  A 20 
percent evaluation was assigned for low back disability and a 
zero percent evaluation was assigned for left ear hearing 
loss, both of which were effective May 26, 2002.  The veteran 
timely appealed the ratings assigned to his service-connected 
low back disability and left ear hearing loss.

An August 2003 rating decision granted a 60 percent 
evaluation for service-connected low back disability, 
effective May 26, 2002, which is the maximum rating assigned 
for low back disability under the applicable diagnostic code.  
The veteran was informed in a September 2003 letter that 
because the rating decision was awarding the maximum 
evaluation for his service-connected low back disability, the 
issue was considered resolved.  There has been no subsequent 
correspondence on the issue, and it is no longer a part of 
the veteran's appeal.  

The veteran indicated in the April 2003 correspondence that 
was accepted in lieu of a substantive appeal that he desired 
to testify at a personal hearing at the RO.  A personal 
hearing was scheduled for the veteran at the RO in June 2003 
but was postponed in June 2003, with the veteran's consent, 
in order to examine the veteran.  A December 2003 
Supplemental Statement of the Case noted that the veteran 
still had a right to a personal hearing and requested that he 
see the attached form for his options regarding a hearing.  
However, no copy of an attached form is on file.  


According to an April 2005 statement from the veteran's 
representative, the veteran was withdrawing his prior request 
for a personal hearing.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show a hearing 
loss that is related to the veteran's military service.

2.  A September 2003 audiological examination shows that the 
veteran had an average pure tone threshold of 36 decibels in 
the left ear; speech recognition ability in the left ear was 
96 percent.  Accordingly, the veteran's bilateral hearing 
loss disability is manifested by Level I hearing acuity in 
the left ear.


CONCLUSIONS OF LAW

1.  Hearing loss in the right ear was not incurred in or 
aggravated by service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  The criteria for an initial compensable evaluation for 
hearing loss in the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In July 2003, a letter was sent to the veteran by the RO, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish service connection 
and an increased evaluation.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for 
providing and what evidence VA would be obtaining.  The 
letter explained what evidence VA needed from the veteran and 
told him that VA would request records for him if he provided 
sufficient information to identify the records.  No 
additional pertinent private medical evidence was 
subsequently added to the claims file.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that 
audiological examinations were conducted in February 2002 and 
September 2003.  


The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on each.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folders with respect to the issues decided 
herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Service Connection Claim 

Laws And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Factual Background

The veteran's service medical records reveal that hearing 
in the right ear was 15 decibels or lower from 500 to 4000 
hertz on audiological evaluations in May 1998, February 
2001, March 2001, and February 2002.  It was noted in 
February 2002 that the veteran had normal hearing in the 
right ear.

On fee basis audiological evaluation in February 2002, 
pure tone thresholds were 15 decibels or lower from 500 to 
4000 hertz in the right ear.  It was noted that the 
veteran had hearing within normal limits in the right ear.  

VA audiological examination in September 2003 showed pure 
tone thresholds from 500 to 4000 hertz in the right ear of 
5 decibels or lower, except for a 25-decibel loss at 3000 
hertz.  The diagnosis was of normal hearing in the right 
ear.  


Analysis

The Board notes that there were no complaints or findings of 
right ear hearing loss in the service medical records, 
including on service examination in February 2002.  
Additionally, there were no complaints or findings of right 
ear hearing loss on VA related audiological examinations in 
February 2002 and September 2003.  In fact, there is no 
clinical evidence on file of defective hearing in the right 
ear.  

Because there is no medical evidence of right ear hearing 
loss in service or after service discharge, there cannot be 
medical evidence of a nexus between a current hearing loss in 
the right ear and service.  Consequently, service connection 
for hearing loss in the right ear is not warranted.  See 
Hickson.

Although the veteran contends that he has hearing loss in the 
right ear due to acoustic trauma in service, a layman is not 
competent to comment on medical matters such as the cause of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  

Finally, in reaching this decision the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Initial Compensable Rating Claim 

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

This case also involves the veteran's appeal of the initial 
assignment of a disability rating for the veteran's 
service-connected left ear hearing loss.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Factual Background

The veteran's service medical records reveal decreased 
hearing in the left ear, and the veteran was service 
connected for this disability, and assigned a zero percent 
evaluation effective May 26, 2002, by rating decision in June 
2002.

The veteran complained on fee basis audiological evaluation 
in February 2002 of decreased hearing and tinnitus.  
Audiological evaluation revealed pure tone thresholds in the 
left ear of 10 decibels at 1000 hertz, 45 decibels at 2000 
hertz, and 50 decibels at 3000 and 4000 hertz, for an average 
of 39 decibels.  Speech recognition was 96 percent in the 
left ear.  It was reported that the test results showed a 
moderate high frequency sensorineural hearing loss in the 
left ear.

VA audiological evaluation in September 2003 showed pure tone 
thresholds in the left ear of 5 decibels at 1000 hertz, 40 
decibels at 2000 and 4000 hertz, and 60 decibels at 3000 
hertz, for an average of 36 decibels.  Speech recognition was 
96 percent in the left ear.  It was reported that the test 
results showed a high frequency sensorineural hearing loss in 
the left ear.

Specific Schedular Criteria

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2004).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (cycles 
per second).  The Schedule allowed for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  The evaluations derived from the schedule are 
intended to make proper allowance for improvement by hearing 
aids.  If impaired hearing is service connected in only one 
ear, the nonservice-connected ear will normally be assigned a 
Roman Numeral designation for hearing impairment of I.  38 
C.F.R. § 4.85.

Analysis 

The Board notes that disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The veteran has been assigned a noncompensable rating for 
hearing loss in the left ear.  The February 2002 and 
September 2003 audiological evaluations show similar results 
with average pure tone thresholds at the relevant frequencies 
from 1000 to 4000 hertz of 39 decibels in February 2002 and 
36 decibels in September 2003, with speech recognition 
ability of 96 percent.  

Applying the above results to the Schedule reveals a numeric 
designation of Level I in the left ear under 38 C.F.R. 
§ 4.85, Table VI.  Moreover, to determine the veteran's 
hearing impairment, his nonservice-connected right ear is 
assigned a numeric designation of I under 38 C.F.R. 
§ 4.85(f), as noted above.  Applying these findings to 
38 C.F.R. § 4.85, Table VII of the Schedule results in a 
noncompensable evaluation for hearing loss under Diagnostic 
Code 6100.  Consequently, a compensable evaluation is not 
warranted for the veteran's service-connected left ear 
hearing loss.

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology throughout the appeal 
period, the Board concludes that staged ratings are not 
warranted for the veteran's service-connected hearing loss.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) and does not find any evidence that the 
veteran's service-connected left ear hearing loss markedly 
interfere with employment or that the veteran has been 
frequently hospitalized due to the disability.  In fact, VA 
examinations on file indicate that the disability does not 
cause significant functional impairment.  Accordingly, the 
RO's decision not to refer the issue for extraschedular 
consideration to the Chief Benefits Director or the Director, 
Compensation and Pension Service was correct. 

Finally, because the preponderance of the evidence is against 
the veteran's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for hearing loss in the 
right ear is denied.

Entitlement to an initial compensable evaluation for service-
connected hearing loss in the left ear is denied.


REMAND

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability was 
denied in a September 2004 rating decision, and the veteran 
was notified of the denial later in September 2004.  The 
Board notes that the March 2005 Appellant's Brief is 
considered a notice of disagreement to the September 2004 
denial of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability, as contended on behalf of the veteran in March 
2005.  

The filing of a notice of disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  VA has not yet issued a Statement of the Case as to 
the issues of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability.  38 C.F.R. § 19.26 (2004).  The Board is, 
therefore, obligated to remand this issue.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  

In light of the above circumstances, this case is remanded 
for the following action:

Appropriate action, including the issuance of 
a Statement of the Case and notification of 
the veteran's appellate rights on the issue 
of entitlement to a total disability rating 
based on individual unemployability due to 
service-connected disability is necessary.  
38 C.F.R. § 19.26.  The veteran and his 
representative are reminded that to vest the 
Board with jurisdiction over this issue, a 
timely substantive appeal to an adverse 
Statement of the Case must be filed.  
38 C.F.R. § 20.202 (2004).  If the veteran 
perfects the appeal as to this issue, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


